Name: COMMISSION REGULATION (EC) No 178/95 of 31 January 1995 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 No L 24/52 Official Journal of the European Communities 1 . 2. 95 COMMISSION REGULATION (EC) No 178/95 of 31 January 1995 fixing the import levies on rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EC) No 1 869/94 (2), and in particular Article 11 (2) thereof, Having regard to Commission Regulation (EEC) No 833/87 of 23 March 1987 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports of rice of the long-grain aromatic Basmati variety falling within CN codes 1006 10, 1006 20 and 1006 30 (3), as last amended by Regulation (EEC) No 674/91 (4), and in particular Article 8 thereof, Whereas Article 11 of Regulation (EEC) No 1418/76 provides for charging an import levy on paddy rice, husked rice, semi-milled rice, wholly milled rice and broken rice ; whereas, in the case of husked rice, wholly milled rice and broken rice, the levy is equal to the difference between the threshold price and the cif price ; whereas, in the case of paddy rice and semi-milled rice, the levy should be derived from the levies applicable to the corresponding husked rice and wholly milled rice ; Whereas the threshold prices for husked rice, wholly milled rice and broken rice were fixed for the 1994/95 marketing year by Commission Regulation (EC) No 2051 /94(0 ; Whereas, for the purpose of calculating cif prices, the Commission must take account of the factors indicated in Article 16 of Regulation (EEC) No 1418/76 and in Commission Regulation (EEC) No 1613/71 of 26 July 1971 laying down detailed rules for fixing cif prices and levies on rice and broken rice and the corrective amounts relating thereto (*), as last amended by Regulation (EEC) No 1614/92 f), and in particular the most favourable purchasing opportunities on the world market which are sufficiently representative of the real trend of the market, account being taken in particular of the need to prevent sudden variations likely to cause abnormal disturbances on the Community market ; whereas the quality of the goods offered must also be taken into account, whether this quality as fixed in Council Regulation (EEC) No 1423/76 (8), or whether adjustments need to be made by applying the corrective amounts provided for in Regu ­ lation (EEC) No 1613/71 ; Whereas, furthermore, in the case of round grain and long grain husked rice and round grain and long grain wholly milled rice, the cif price is calculated on the basis of quotations or prices on the world market relating, for each type of rice, to the products specified in Article 4 of Regulation (EEC) No 1613/71 ; whereas, for this calcula ­ tion, the conversion rates resulting from Commission Regulation No 467/67/EEC of 21 August 1967 fixing the conversion rates, the processing costs and the value of the by-products for the various stages of rice processing (9), as last amended by Regulation (EEC) No 2325/88 (10), should be used where appropriate ; Whereas, when these conversions are being effected, the Commission must take account of the fact that certain offers are for rice containing a higher percentage of broken rice than that allowed for in the standard quality fixed by Regulation (EEC) No 1423/76 and, in that case, must adjust the offers so as to conform with the value of one kilogram of broken rice fixed by Regulation No 467/ 67/EEC ; whereas no adjustment is made, however, if the prices for husked rice and semi-milled or wholly milled rice taken into consideration are lower than those provided for in the last subparagraph of Article 4 of Regu ­ lation No 467/67/EEC ; Whereas Regulation (EEC) No 1613/71 requires the Commission to take account of the fact that certain offers are for delivery cost and freight or relate to a product put up in bags and, if this is the case, to adjust such offers by applying the rates or amounts fixed by the abovemen ­ tioned Regulation to make the offers comparable to offers for delivery cif or relating to a product presented in bulk ; Whereas the cif price is calculated for Rotterdam on the basis of the abovementioned factors, offers made for other ports being adjusted, account being taken of the correc ­ tions necessitated by the difference in transport charges in relation to Rotterdam ; Whereas, if the conditions provided for in Article 1 (3) of Regulation (EEC) No 1613/71 obtain, the cif price may be :alculated on the basis of offers for delivery during the following month or may be retained unaltered for a limited period ; ;&gt;) OJ No L 166, 25. 6. 1976, p. 1 . ,J) OJ No L 197, 30. 7. 1994, p. 7. &gt;3) OJ No L 80, 24. 3 . 1987, p. 20. 4) OJ No L 75, 21 . 3 . 1991 , p. 29. ^ OJ No L 210, 13. 8 . 1994, p. 24. ^ OJ No L 168, 27. 7. 1971 , p. 28 . ,y) OJ No L 170, 25. 6. 1992, p. 15. 8) OJ No L 166, 25. 6 . 1976, p. 20. 9) OJ No 204, 24. 8 . 1967, p. 1 . 10) OJ No L 202, 27. 7. 1988, p. 41 . 1 . 2 . 95 Official Journal of the European Communities No L 24/53 threshold prices or in the factors used to determine cif prices ; whereas, in the case of husked rice, wholly milled rice and broken rice, the levies are altered only if varia ­ tions in the factors used to calculate the levy entail an increase or a reduction of at least ECU 1,21 per tonne in the amount of the levy in force ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (8), as last amended by Regulation (EC) No 1 50/95 (9), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (10), as last amended by Regula ­ tion (EC) No 1 57/95 ( »); Whereas it follows from applying all the abovementioned provisions that the levies should be fixed as set out in the Annex hereto, Whereas, in order that account may be taken of the interests of the African, Caribbean and Pacific States, the levy relating to them must be reduced by a fixed amount and by an amount corresponding to 50 % of the levy relating to third countries ; whereas, pursuant to Articles 12 and 13 of Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) ('), as last amended by Regulation (EC) No 2484/94 (2), the levy must be further reduced in the case of semi-milled and wholly milled rice ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (3), no levies shall apply on imports of products originating in the overseas countries and territories ; Whereas Regulation (EEC) No 1423/76 determined the standard qualities for rice and broken rice ; Whereas Council Regulation (EEC) No 3877/86 (4), as amended by Regulation (EEC) No 3130/91 (*), defined a special arrangement for the importation of certain quanti ­ ties of Basmati rice into the Community ; whereas this arrangement provides for a levy of 75 % of that calculated in accordance with Article 11 of Regulation (EEC) No 1418/76 ; whereas however this levy may not be less than the difference between the free-at-frontier price for Basmati rice and the threshold price for long-grain rice ; Whereas Council Regulation (EEC) No 3491 /90 (*) and Commission Regulation (EEC) No 862/91 Q made import arrangements for rice originating in Bangladesh ; Whereas levies are fixed once a week and are altered in the intervening period to take account of variations in HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 February 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 January 1995. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 84, 30 . 3 . 1990, p. 85. (2) OJ No L 265, 15. 10 . 1994, p. 3 . O OJ No L 263, 19. 9. 1991 , p. 1 . (4) OJ No L 361 , 20. 12. 1986, p . 1 . 0 OJ No L 297, 29. 10 . 1991 , p. 1 . ( «) OJ No L 337, 4. 12. 1990, p. 1 . O OJ No L 88 , 9 . 4. 1991 , p . 7. (8) OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 22, 31 . 1 . 1995, p. 1 . (10) OJ No L 108, 1 . 5 . 1993, p. 106. (") See page 1 of this Official Journal . No L 24/54 Official Journal of the European Communities 1 . 2. 95 ANNEX to the Commission Regulation of 31 January 1995 fixing the import levies on rice and broken rice (ECU/ tonne) Levies (6) CN code Arrangement ACP Third countries l in Regulation (EEC) Bangladesh (except ACP and No 3877/86 0 C) P) 0 0 Bangladesh) (3) 1006 10 21 219,72 446,66 1006 10 23  222,15 451,51 1006 10 25  222,15 451,51 1006 10 27 338,63 222,15 451,51 1006 10 92  219,72 446,66 1006 10 94  222,15 451,51 1006 10 96  222,15 451,51 1006 10 98 338,63 222,15 451,51 1006 20 11  227,58 462,38 1006 20 13  230,10 467,40 1006 20 15  230,10 467,40 1006 20 17 350,55 230,10 467,40 1006 20 92  227,58 462,38 1006 20 94 -  230,10 467,40 1006 20 96  230,10 467,40 1006 20 98 350,55 230,10 467,40 1006 30 21  345,29 714,43 1006 30 23  399,91 823,61 1006 30 25  399,91 823,61 1006 30 27 617,70 399,91 823,61 1006 30 42  345,29 714,43 1006 30 44  399,91 823,61 1006 30 46  399,91 823,61 1006 30 48 617,70 399,91 823,61 1006 30 61  302,70 630,11 1006 30 63  353,24 731,18 1006 30 65  353,24 731,18 1006 30 67 548,39 353,24 731,18 1006 30 92  302,70 630,11 1006 30 94  353,24 731,18 1006 30 96  353,24 731,18 1006 30 98 548,39 353,24 731,18 1006 40 00  60,44 126,89 (') Subject to the application of the provisions of Articles 12 and 13 of Regulation (EEC) No 715/90 . (2) In accordance with Regulation (EEC) No 715/90, the levies are not applied to products originating in the African, Caribbean and Pacific States and imported directly into the overseas department of Reunion. (3) The import levy on rice entering the overseas department of Reunion is specified in Article 11a of Regulation (EEC) No 1418/76. (4) The levy on imports of rice, not including broken rice (CN code 1006 40 00), originating in Bangladesh is appli ­ cable under the arrangements laid down in Regulations (EEC) No 3491 /90 and (EEC) No 862/91 . Is) The levy on imports of rice of the long-grain aromatic Basmati variety is applicable under the arrangements laid down in amended Regulation (EEC) No 3877/86. (6) No import levy applies to products originating in the OCT pursuant to Article 101 ( 1 ) of amended Decision 91 /482/EEC.